Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on November 8, 2018, January 22, 2020, June 26, 2020, August 5, 2020 & October 14, 2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Invention of Group I and Species AII (claims 1-2, 4-5, 8-17 and 23-25) in the reply filed on 01/03/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 4, 9-17 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pillarisetty et al.  (Pub. No.: WO 2017/213659 A1).
Regarding Claim 1, Pillarisetty et al. discloses a quantum dot device, comprising:									a quantum well stack (Par. 0076-0079; Figs. 29-35 – quantum well stack 146);			a first gate and an adjacent second gate above the quantum well stack (Par. 0094-0100; Figs. 48-54 together with Fig. 2 - first gate 106, second gate 108); and				a multi-spacer between the first gate and the second gate, wherein the multi-spacer includes a first spacer and a second spacer different from the first spacer, and the first spacer is at least partially between the quantum well stack and the second spacer (Par. 0094-0100; Figs. 48-54 together with Figs. 17-25 – reference numeral 134 could be considered as the first spacer, at least part of the reference numeral 167 (on the right of 134) that is on the sidewall of the first spacer 134 could be considered as second spacer).
Regarding Claim 2, Roberts et al., as applied to claim 1, discloses the quantum dot device, wherein the first spacer includes carbon, nitrogen, silicon, or oxygen (Par. 0033 – first spacer 134 may be formed of material such as silicon nitride doped with carbon, silicon oxynitride etc.).
Regarding Claim 4, Roberts et al., as applied to claim 1, discloses the quantum dot device, wherein the second spacer has a different material composition than the first spacer (Par. 0031-0033 – first spacer 134 may be formed of material such as silicon nitride doped with carbon, silicon oxynitride etc.; second spacer 167 (Fig. 49-54) may be formed of material such as aluminum nitride, aluminum oxynitride etc.).
Regarding Claim 9, Roberts et al., as applied to claim 1, discloses the quantum dot device, wherein the first gate includes a first gate metal and a first gate dielectric, and the first gate dielectric is at least partially between the first gate metal and the first spacer (Figs. 53-54 – first gate metal 110, first gate dielectric 114).
Regarding Claim 10, Roberts et al., as applied to claim 1, discloses the quantum dot device, wherein the first gate dielectric is at least partially between the first gate metal and the second spacer (Fig. 54).
Regarding Claim 11, Roberts et al., as applied to claim 9, discloses the quantum dot device, wherein the first gate dielectric has a U-shaped cross- section (Fig. 54).
Regarding Claim 12, Roberts et al., as applied to claim 9, discloses the quantum dot device, wherein the second gate includes a second gate metal and a second gate dielectric, and the second gate dielectric is at least partially between the second gate metal and the first spacer (Fig. 54).
Regarding Claim 13, Roberts et al., as applied to claim 12, discloses the quantum dot device, wherein the second gate dielectric is at least partially between the second gate metal and the second spacer (Fig. 54).
Regarding Claim 14, Roberts et al., as applied to claim 1, discloses the quantum dot device, wherein at least a portion of the second spacer is conformal on a surface of the first spacer (Figs. 49-54).
Regarding Claim 15, Roberts et al., as applied to claim 1, discloses the quantum dot device, wherein a portion of the first spacer is between a portion of the second spacer and the first gate (Figs. 49-54).
Regarding Claim 16, Roberts et al., as applied to claim 15, discloses the quantum dot device, wherein the portion of the second spacer is between the portion of the first spacer and the second gate (Figs. 49-54).
Regarding Claim 17, Roberts et al., as applied to claim 1, discloses the quantum dot device, wherein the quantum well stack is at least | partially included in a fin-, or the first gate and the second gate are at least partially disposed in a trench in an insulating material above the quantum well stack (Figs. 29-35).
Regarding Claim 23, Roberts et al. discloses	         				            a quantum computing device (Par. 0017, Fig. 62), comprising:						a quantum processing device, wherein the quantum processing device includes a quantum well stack (Par. 0076-0079; Figs. 29-35 – quantum well stack 146), the quantum processing device further includes a plurality of gates above the quantum well stack to control quantum dot formation in the quantum well stack (Par. 0022-0028; Fig. 2 – plurality of gates 106-1, 108-1, 106-2, 108-2, 106-3 etc.), the quantum processing device further includes a dielectric material structure between at least two gates (Par. 0094-0100; Figs. 48-54 together with Figs. 17-25 – dielectric material structure comprising reference numeral 134 and 167 (on the right of 134, lining its sidewalls), the dielectric material structure includes a first dielectric material (134) and a second dielectric material (167), the first dielectric material is between a portion of the second dielectric material and the quantum well stack (Figs. 53-54), and the portion of the second 
Regarding Claim 24, Roberts et al., as applied to claim 23, discloses		         the quantum computing device, further comprising: a memory device to store data generated by quantum dots formed in the quantum well stack during operation of the quantum processing device (Par. 0117; Fig. 62).
Regarding Claim 25, Roberts et al., as applied to claim 23, discloses		         the quantum computing device, wherein the second dielectric material is in contact with and at least partially conformal on the first dielectric material (Figs. 53-54).


Claims 1-2, 4, 14-17, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al. (Pub. No.: WO 2017/213640 A1).
Regarding Claim 1, Roberts et al. discloses a quantum dot device, comprising:									a quantum well stack (Par. 0070-0074; Figs. 29-35 – quantum well stack 146);			a first gate and an adjacent second gate above the quantum well stack (Par. 0079-0085; Figs. 39-44 together with Fig. 2 - first gate 106, second gate 108); and			
Regarding Claim 2, Roberts et al., as applied to claim 1, discloses the quantum dot device, wherein the first spacer includes carbon, nitrogen, silicon, or oxygen (Par. 0028 – first spacer 134 may be formed of material such as silicon nitride doped with carbon, silicon oxynitride etc.).
Regarding Claim 4, Roberts et al., as applied to claim 1, discloses the quantum dot device, wherein the second spacer has a different material composition than the first spacer (Par. 0027-0028 – first spacer 134 may be formed of material such as silicon nitride doped with carbon, silicon oxynitride etc.; second spacer 114 (Fig. 43-44) may be formed of material such as hafnium oxide, hafnium silicon oxide etc.).
Regarding Claim 14, Roberts et al., as applied to claim 1, discloses the quantum dot device, wherein at least a portion of the second spacer is conformal on a surface of the first spacer (Figs. 43-44).
Regarding Claim 15, Roberts et al., as applied to claim 1, discloses the quantum dot device, wherein a portion of the first spacer is between a portion of the second spacer and the first gate (Figs. 43-44).
Regarding Claim 16, Roberts et al., as applied to claim 15, discloses the quantum dot device, wherein the portion of the second spacer is between the portion of the first spacer and the second gate (Figs. 43-44).
Regarding Claim 17, Roberts et al., as applied to claim 1, discloses the quantum dot device, wherein the quantum well stack is at least | partially included in a fin-, or the first gate and the second gate are at least partially disposed in a trench in an insulating material above the quantum well stack (Figs. 29-35).
Regarding Claim 23, Roberts et al. discloses	         				            a quantum computing device (Par. 0014, Fig. 51), comprising:						a quantum processing device, wherein the quantum processing device includes a quantum well stack (Par. 0070-0074; Figs. 29-35 – quantum well stack 146), the quantum processing device further includes a plurality of gates above the quantum well stack to control quantum dot formation in the quantum well stack (Par. 0022-0028; Fig. 2 – plurality of gates 106-1, 108-1, 106-2, 108-2, 106-3 etc.), the quantum processing device further includes a dielectric material structure between at least two gates (Par. 0079-0085; Figs. 43-44 together with Figs. 17-25 – dielectric material structure comprising reference numeral 134 and 114), the dielectric material structure includes a first dielectric material (134) and a second dielectric material (114), the first dielectric material is between a portion of the second dielectric material and the quantum well stack (Figs. 43-44), and the portion of the second dielectric material is in contact with the at least one of the two gates (Par. 0079-0085; Figs. 43-44 in light of Figs. 17-25 - the portion of the second dielectric material 114 is in contact with the at least gates 108); and		
Regarding Claim 24, Roberts et al., as applied to claim 23, discloses		         the quantum computing device, further comprising: a memory device to store data generated by quantum dots formed in the quantum well stack during operation of the quantum processing device (Par. 0105; Fig. 51).
Regarding Claim 25, Roberts et al., as applied to claim 23, discloses		         the quantum computing device, wherein the second dielectric material is in contact with and at least partially conformal on the first dielectric material (Figs. 43-44).

Allowable Subject Matter
Claims 5 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

01/24/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812